Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6 and 8-9 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Sheahan US publication no.: 2018/0006591.
Regarding claims 1 and 9, Sheahan teaches, A method for controlling a variable speed drive (see method 100, figure 8) arranged for powering an electric motor (electric motor 20, figure 1) the variable speed drive comprising a power part  (electronic control element 36, figure 1 – implicitly included in the control part as a motor cannot be driven without a power part) and a control part (electronic control element 36, figure 1), the method comprising: a preliminary phase (see steps 102, 104 and 106, figure 8) comprising storing (see step 108, figure 8, where it is explained that a flux level is stored in a memory element) a set of predetermined levels of flux of the electric motor; a current phase (see steps 110, 112 and 114, figure 8) comprising: selecting a level of flux from among the set of predetermined levels of flux (see step 110, figure 8, where the specific slope of the linear flux gain is described); controlling the power part of the variable speed drive based on the selected see step 114, figure 8, where the determined phase current is applied). 
Regarding claim 2, Sheahan teaches, the method according to claim 1, wherein each predetermined level of flux corresponds to a range of working points of the motor (see step 108, figure 8) and wherein, upon receiving a command comprising a first working point, a first level of flux corresponding to a range of working points comprising the first working point is selected (see step 110, figure 8). 
Regarding claim 5, Sheahan teaches, the method according to claim 1, wherein the level of flux is selected from among the set of predetermined levels of flux based on an input from an operator or from an external entity (see paragraph 24, where the input is disclosed). 
Regarding claim 6, Sheahan teaches, the method according to claim 2, wherein the working point is defined by a torque value and/or a speed value (see step 106, figure 8, where It is depicted that the working point is based on the speed).
Regarding claim 8, Sheahan teaches, a non-transitory computer readable storage medium, with a computer program stored thereon, said computer program comprising instructions for, when executed by a processor, carrying out the steps of a method according to claim 1 (see paragraph 25, where the commands are based on a computer program). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sheahan US publication no.: 2018/0006591 in view of Alvey et al. US publication no.: 2016/0197566.
Regarding claim 3, Sheahan is silent on specifically teach, the method according to claim 1, wherein each predetermined level of flux corresponds to a range of working points of the motor and wherein, upon receiving a command comprising a first working point, a first level of flux corresponding to a range of working points comprising the first working point is output to a user, and wherein the level of flux is selected based on a user input. 
Alvey et al. teach: wherein each predetermined level of flux corresponds to a range of working points of the motor and wherein, upon receiving a command comprising a first working point, a first level of flux corresponding to a range of working points comprising the first working point is output to a user, and wherein the level of flux is selected based on a user input (see paragraph 59 and figure 4, where the operating parameters are based on a user input).
In view of Alvey et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention with the  

Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308.  The examiner can normally be reached on 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ZOHEB S IMTIAZ/Examiner, Art Unit 2846